dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-07-360-CV





MIKE BISMAR, M.D. AND TRANSITIONAL 	APPELLANTS

HOSPITALS CORPORATION OF TEXAS, INC. 

D/B/A KINDRED HOSPITAL-TARRANT 

COUNTY (FORT WORTH SOUTHWEST 

CAMPUS) AND JAMES MARTIN MCLOUGHLIN, 

M.D. AND HISHAM BISMAR, M.D.



V.



DOROTHY A. MOREHEAD, VAUGHN R. 		APPELLEES

MOREHEAD AND JAMES P. MOREHEAD, III, 

INDIVIDUALLY AND AS HEIRS AT LAW OF 

GLORIA MOREHEAD, DECEASED



----------

FROM THE 348
TH
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered “Appellant Kindred Hospital’s And Appellant James McLoughlin, M.D.’s Motion To Dismiss Appeal.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal of appellants Kindred Hospital and James McLoughlin, M.D.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  This case shall hereafter be styled “
Mike Bismar, M.D.
 and Hisham Bismar, M.D.
 v. 
Dorothy A. Morehead, Vaughn R. Morehead and James P. Morehead, III, Individually and as Heirs at Law of Gloria Morehead, Deceased
.”

Costs of this appeal incurred by appellants Kindred Hospital and James McLoughlin, M.D. shall be taxed against the party incurring the same, for which let execution issue.



PER CURIAM	





PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DELIVERED:  November 15, 2007

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.